to

2

oA)

se 2:20-cv-06448-GW-JEM Document 63 Filed 10/21/20 Pageiofi Page ID #:1123

 

 

Lisa Douglass

PO BOX 480913

LOS ANGELES, CA 90038
323-346-5175
lisa_douglass@icloud,com

®
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
LISA DOUGLASS Case No.: cv20-06448-GW-Jem

Plaintiff,

MOTION TO REDACT
VS.

United States of America et al

DEFENDANTS

 

 

Now into court, through undersigned pro se, comes Lisa Douglass “Mover”), who
moves to redact the complaint filed during Covid-19 on or about July 20, 2020 for the following
reasons: Mover filed the complaint into the record in error, in that the document contains
personal identifying information that was not redacted. Given the identifying information is
causing stress to an individual and given this court dismissed the case, I request that the entire
complaint be redacted from public view as I did not separate exhibits and declarations, thus
cannot specifically redact that information.

Mover has not attached a proposed redacted complaint for filing into the record in
place of the previously filed document as the case was already dismissed. Instead I ask the court
to redact the entire complaint from public view.

Res ectfully su ited,
Was | Jou (a4 _

Lisa Douglass

 
 

e

 
